Eva F. Kindall brought this action originally in the Monroe Common Pleas against the Pure Oil Company for an accounting and to quiet title in a • certain parcel of real estate.
It appears that Kindall was the owner in fee simple of a parcel of real estate upon which the company had obtained a lease for oil and gas rights from Kindall’s grantor.
The lease stipulated that it was to terminate in 25 years, but this time had been extended by Kindall’s grantor. Kindall however denied the extension of time of the lease.
The Common Pleas quieted the title and ordered an accounting by the oil company for all oil removed after the termination of the lease and this decree was sustained by the Appeals.
The Company in the Supreme Court contends:
1. That the reservation in the deed proves that the parties to the deed intended that royalties were to be received by the grantor.
2. That Kindall had only such rights as were possessed by her grantor.
3. That some weight should have been given the term “forever” contained in the reservation in the deed.
4. That the grantor reserved by implication the right to operate all wells “forever”.